U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB (MARK ONE) [X] QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 [] TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 1-13602 THE FEMALE HEALTH COMPANY (Exact Name of Small Business Issuer as Specified in Its Charter) Wisconsin 39-1144397 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 515 North State Street, Suite 2225, Chicago, IL 60610 (Address of Principal Executive Offices) (Zip Code) 312-595-9123 (Issuer's Telephone Number, Including Area Code) Not applicable (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Check whether the issuer: (1) has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the issuer was required to file such reports) and (2) has been subject to such filing requirements for the past 90days.YES[X]NO [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES[ ]NO [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date: Common Stock, $.01Par Value – 26,903,908 shares outstanding as ofMay 5, 2008 Transitional Small Business Disclosure Format (check one): YES[ ]NO [X] FORM 10-QSB THE FEMALE HEALTH COMPANY AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION AND MANAGEMENT'S DISCUSSION AND ANALYSIS PAGE Cautionary Statement Regarding Forward Looking Statements 3 Unaudited Condensed Consolidated Balance Sheets - March 31, 2008 and September 30, 2007 4 Unaudited Condensed Consolidated Statements of Income - Three Months Ended March 31, 2008 and March 31, 2007 5 Six Months Ended March 31, 2008 and March 31, 2007 6 Unaudited Condensed Consolidated Statements of Cash Flows - Six Months Ended March 31, 2008 and March 31, 2007 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Management's Discussion and Analysis 16 Controls and Procedures 30 PART II. OTHER INFORMATION Items 1 – 5 31 Exhibits 32 SIGNATURES 34 2 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS Certain statements included in this quarterly report on Form 10-QSB which are not statements of historical fact are intended to be, and are hereby identified as, "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. The Company cautions readers that forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievement expressed or implied by such forward-looking statements. Such factors include, among others, the following: the Company's inability to secure adequate capital to fundworking capital requirements and advertising and promotional expenditures; risks related to increased competition from existing and new competitors including new product introduction, price reduction and increased spending on marketing; limitations on the Company's opportunities to enter into and/or renew agreements with international partners, the failure of the Company or its partners to successfully market, sell and deliver its product in international markets, and risks inherent in doing business on an international level, such as laws governing medical devices that differ from those in the U.S., unexpected changes in the regulatory requirements, political risks, export restrictions, tariffs and other trade barriers and fluctuations in currency exchange rates; the disruption of production at the Company's manufacturing facilities due to raw material shortages, labor shortages and/or physical damage to the Company's facilities; the Company's inability to manage its growth and to adapt its administrative, operational and financial control systems to the needs of the expanded entity and the failure of management to anticipate, respond to and manage changing business conditions; the loss of the services of executive officers and other key employees and the Company's continued ability to attract and retain highly-skilled and qualified personnel; the costs and other effects of litigation, governmental investigations, legal and administrative cases and proceedings, settlements and investigations; and developments or assertions by or against the Company relating to intellectual property rights. 3 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, 2008 September 30, 2007 Current Assets: Cash $ 2,464,036 $ 799,421 Restricted cash 236,280 86,435 Accounts receivable, net 5,495,489 6,080,153 Inventories, net 1,967,212 1,372,582 Prepaid expenses and other current assets 304,061 399,536 Deferred income taxes 1,202,000 825,000 TOTAL CURRENT ASSETS 11,669,078 9,563,127 Other Assets 247,609 251,536 EQUIPMENT, FURNITURE AND FIXTURES Equipment not yet in service - 444,275 Equipment, furniture and fixtures 6,475,371 5,967,082 Total equipment, furniture and fixtures 6,475,371 6,411,357 Less accumulated depreciation and amortization 4,933,250 5,032,472 1,542,121 1,378,885 TOTAL ASSETS $ 13,458,808 $ 11,193,548 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 627,503 $ 806,134 Accrued expenses and other current liabilities 2,164,238 1,555,346 Preferred dividends payable 51,025 53,025 TOTAL CURRENT LIABILITIES 2,842,766 2,414,505 Deferred gain on sale of facility 989,663 1,074,339 Deferred grant income 242,407 257,245 TOTAL LIABILITIES 4,074,836 3,746,089 STOCKHOLDERS’ EQUITY: Convertible preferred stock, Class A Series 1 560 560 Convertible preferred stock, Class A Series 3 4,734 4,734 Convertible preferred stock, Class B - - Common stock 268,839 264,379 Additional paid-in-capital 65,748,119 64,954,610 Accumulated other comprehensive income 838,827 1,051,156 Accumulated deficit (56,448,328 ) (58,428,233 ) Treasury stock, at cost (1,028,779 ) (399,747 ) TOTAL STOCKHOLDERS’ EQUITY 9,383,972 7,447,459 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 13,458,808 $ 11,193,548 See notes to unaudited condensed consolidated financial statements. 4 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended March 31, 2008 2007 Product sales $ 6,396,333 $ 5,323,593 Royalty income 4,944 - Net revenues 6,401,277 5,323,593 Cost of products sold 3,728,630 3,289,496 Gross profit 2,672,647 2,034,097 Advertising and promotion 68,858 33,926 Selling, general and administrative 1,690,409 1,592,314 Research and development 86,247 59,037 Total operating expenses 1,845,514 1,685,277 Operatingincome 827,133 348,820 Interest, net and other income (7,057 ) (10,863 ) Foreign currency transaction loss 5,053 2,575 Income before income taxes 829,137 357,108 Income tax benefit (377,000 ) - Net income 1,206,137 357,108 Preferred dividends, Class A, Series 1 2,792 2,760 Preferred dividends, Class A, Series 3 37,409 37,000 Netincome attributable to common stockholders $ 1,165,936 $ 317,348 Netincome per basic common share outstanding $ 0.04 $ 0.01 Basic weighted average common shares outstanding 26,087,245 23,973,955 Netincome per diluted common share outstanding $ 0.04 $ 0.01 Diluted weighted average common shares outstanding 28,403,263 27,702,950 See notes to unaudited condensed consolidated financial statements. 5 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME Six Months Ended March 31, 2008 2007 Product sales $ 12,131,084 $ 9,522,473 Royalty income 4,944 - Net revenues 12,136,028 9,522,473 Cost of products sold 7,097,265 6,209,978 Gross profit 5,038,763 3,312,495 Advertising and promotion 110,376 92,964 Selling, general and administrative 3,184,232 2,965,376 Research and development 187,376 123,741 Total operating expenses 3,481,984 3,182,081 Operatingincome 1,556,779 130,414 Interest, net and other income (16,666 ) (24,416 ) Foreign currency transaction gain (110,304 ) (15,997 ) Income before income taxes 1,683,749 170,827 Income tax benefit (377,000 ) - Net income 2,060,749 170,827 Preferred dividends, Class A, Series 1 5,615 5,583 Preferred dividends, Class A, Series 3 75,230 74,820 Netincome attributable to common stockholders $ 1,979,904 $ 90,424 Netincome per basic common share outstanding $ 0.08 $ 0.00 Basic weighted average common shares outstanding 26,104,540 23,962,877 Netincome per diluted common share outstanding $ 0.07 $ 0.00 Diluted weighted average common shares outstanding 28,501,611 26,513,336 See notes to unaudited condensed consolidated financial statements. 6 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended March 31, 2008 2007 OPERATIONS Net income $ 2,060,749 $ 170,827 Adjustment for noncash items: Depreciation and amortization 85,289 64,322 Amortization of deferred gain on sale/leaseback (57,444 ) (55,690 ) Amortization of deferred income from grant - BLCF (8,232 ) - Interest added to certificate of deposit (1,279 ) (1,213 ) Amortization of unearned consulting fees 57,000 118,000 Employee stock compensation 172,819 367,771 Deferred income taxes (377,000 ) - Loss on disposal of fixed assets 6,420 - Changes in operating assets and liabilities 413,606 (283,516 ) Net cash provided by operating activities 2,351,928 380,501 INVESTING ACTIVITIES (Increase) decrease in restricted cash (149,845 ) 166,318 Proceeds from disposal of fixed assets 14,151 - Capital expenditures (321,441 ) (579,541 ) Net cash used in investing activities (457,135 ) (413,223 ) FINANCING ACTIVITIES Proceeds from exercise ofstock options 182,250 96,600 Proceeds from exercise ofwarrants 422,500 - Purchases of common stock for treasury shares (629,032 ) (174,431 ) Dividend paid on preferred stock (82,856 ) (7,200 ) Net cash used in financing activities (107,138 ) (85,031 ) Effect of exchange rate changes on cash (123,040 ) (37,199 ) Net increase (decrease) in cash 1,664,615 (154,952 ) Cash at beginning of period 799,421 1,827,393 CASH AT END OF PERIOD $ 2,464,036 $ 1,672,441 Schedule of noncash financing and investing activities: Common stock issued for payment of preferred stock dividends $ - $ 74,820 Reduction of accrued expense upon issuance of shares 29,295 106,423 Preferred dividends declared 43,024 5,583 See notes to unaudited condensed consolidated financial statements. 7 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - Basis of Presentation The accompanying financial statements are unaudited but in the opinion of management contain all the adjustments (consisting of those of a normal recurring nature) considered necessary to present fairly the financial position and the results of operations and cash flow for the periods presented in conformity with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and Article 10 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by United States generally accepted accounting principles for complete financial statements. Operating results for the three months and six months ended March 31, 2008 are not necessarily indicative of the results that may be expected for the fiscal year ending September 30, 2008. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report on Form10-KSB for the fiscal year ended September 30, 2007. Principles of consolidation and nature of operations: The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, The Female Health Company – UK, and its wholly owned subsidiary, The Female Health Company - UK, plc as well as The Female Health Company (M) SDN. BHD, a wholly owned subsidiary of The Female Health Company-UK. All significant intercompany transactions and accounts have been eliminated in consolidation. The Female Health Company ("FHC" or the "Company") is currently engaged in the marketing, manufacture and distribution of a consumer health care product known as the “FC Female Condom” in the U.S., and "femidom" or "femy" outside the U.S. The Female Health Company - UK, is the holding company of The Female Health Company - UK, plc, which operates a 40,000 sq. ft. leased manufacturing facility located in London, England. The Female Health Company (M) SDN.BHD leases a 16,000 sq. ft. manufacturing facility located in Selangor D.E., Malaysia. The product is currently sold or available in either or both commercial (private sector) and public sector markets in 116 countries. The product is marketed in 15 countries by various country-specific commercial partners. The Company's standard credit terms vary from 30 to 90 days, depending on the class of trade and customary terms within a territory, so accounts receivable is affected by the mix of purchasers within the quarter.As is typical in the Company's business, extended credit terms may occasionally be offered as a sales promotion.For the past twelve months, the Company's average days sales outstanding has averaged approximately 61 days.Over the past five years, the Company’s bad debt expense has been less than .01% of sales. Under a temporary arrangement, the Company authorized Hindustan Latex Limited to produce FC2 for sale in India in exchange for a royalty per unit.The companies are in the process of negotiating a permanent agreement. 8 Restricted cash: Restricted cash relates to security provided to one of the Company’s U.K. banks for performance bonds issued in favor of customers. Such security has been extended infrequently and only on occasions where it has been a contract term expressly stipulated as an absolute requirement by the funds provider. The expiration of the bond is defined by the completion of the event such as, but not limited to, delivery of goods or at a period of time after product has been distributed. Reclassification: Certain items in the financial statements for the three and six months ended March 31, 2007 have been reclassified to be consistent with the presentation shown for the three and six months ended March 31, 2008 NOTE 2 - Earnings per Share Basic EPS is computed by dividing income attributable to common stockholders by the weighted average number of common shares outstanding for the period. In the diluted earnings per share calculation, the numerator is the sum of net income attributable to common stockholders and preferred dividends. Diluted EPS is computed giving effect to all dilutive potential common shares that were outstanding during the period.Dilutive potential common shares consist of the incremental common shares issuable upon conversion of convertible preferred shares and the exercise of stock options and warrants and unvested shares granted to employees. Three Months Ended March 31, Six Months Ended March 31, 2008 2007 2008 2007 Denominator: Weighted average common sharesoutstanding – basic 26,087,245 23,973,955 26,104,540 23,962,877 Net effect of dilutive securities: Options 796,512 801,893 850,327 498,038 Warrants 722,629 2,029,725 749,867 1,684,421 Convertible preferred stock 529,377 529,377 529,377 - Unvested restricted shares 267,500 368,000 267,500 368,000 Total net effect of dilutive securities 2,316,018 3,728,995 2,397,071 2,550,459 Weighted average common shares outstanding – diluted 28,403,263 27,702,950 28,501,611 26,513,336 Incomeper common share – basic $ 0.04 $ 0.01 $ 0.08 $ 0.00 Incomeper common share – diluted $ 0.04 $ 0.01 $ 0.07 $ 0.00 9 Warrants to purchase approximately 50,000 shares of common stock at an exercise price of $2.65 that were outstanding during the three and six months ended March 31, 2008, were not included in the computation of diluted net income per share because the effect would have been anti-dilutive. These warrants expire in July 2009. Options to purchase approximately 10,000 shares of common stock at an exercise price of $2.70 per share and warrants to purchase approximately 450,000 shares of common stock at exercise prices ranging from $2.25 to $3.10 per share that were outstanding during of the three and six month periods ended March 31, 2007, were not included in the computation of diluted net income per share because theywere anti-dilutive. The options were forfeited in April 2007.Of these warrants, 400,000 expired in March 2008.The remaining 50,000 will expire in July 2009.For the six months ended March 31, 2007, 529,377 shares of preferred stock were excluded from the computation because they were anti-dilutive. NOTE 3 - Comprehensive Income Total comprehensive income was $1,212,041 for the three months ended March 31, 2008 and $387,314 for the three months ended March 31, 2007. The total comprehensive income was $1,848,420 for the six months ended March 31, 2008 and $391,672 for the six months ended March 31, 2007. NOTE 4 -
